Citation Nr: 0433152	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-12 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to July 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance and based on being housebound.  In an August 2002 
rating decision, the RO granted entitlement to special 
monthly pension based on the veteran being found to be 
housebound, however, entitlement to special monthly pension 
based on the need for regular aid and attendance remained 
denied.  The veteran has continued his appeal of the one 
issue set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran requested entitlement to special monthly pension 
in December 1997.  The RO scheduled the veteran for VA 
examinations in January 1998 and again in April 2002.  VA 
treatment records were also obtained.  In August 2002, the RO 
granted entitlement to special monthly pension based on a 
finding of the veteran being housebound.  The RO did not 
find, however, that the veteran required regular aid and 
attendance because the evidence of record did not show that 
the veteran was blind, was hospitalized, or that the veteran 
required assistance performing daily activities such as 
bathing, dressing and eating.

During the pendency of this appeal, the veteran filed a claim 
for service connection for psychiatric and physical 
disorders.  The RO obtained VA treatment records dated 
through January 2004.  Based on a review of those records, 
the RO denied the claims for entitlement to service 
connection in February 2004.  The RO did not, however, 
consider the veteran's current treatment records in relation 
to his claim on appeal.  The veteran did not waive review of 
his current treatment records by the RO, which is the agency 
of original jurisdiction.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
certain provisions of regulations in Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. Section 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
Section 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Thus, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that all evidence of 
record is properly considered by the RO prior to the Board's 
final appellate consideration.  Should the RO be unable to 
grant the benefits sought on appeal based upon its review of 
the veteran's current treatment records associated with the 
claims folder in January 2004, in conjunction with all other 
evidence of record, the RO should request that the veteran 
submit an updated statement of his needs with respect to 
supervision and assistance with daily activities in an effort 
to determine the current level of disability of the veteran.  
If additional examination is required, the RO should schedule 
such an examination.  The veteran is hereby notified that it 
is his responsibility to report for scheduled examinations 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  The RO should consider all evidence 
received since the issuance of its August 
2002 Supplemental Statement of the Case.

2.  If the benefit sought is not granted, 
the RO should request that the veteran 
submit an updated statement specifically 
setting forth his need for supervision 
and assistance with daily activities.

3.  If the RO determines that the 
veteran's disability has increased since 
he was last examined in April 2002, the 
RO should schedule the veteran for an 
examination to determine the level of 
severity of the veteran's overall state 
of disability.  The examiner should be 
requested to state whether the veteran 
requires assistance with daily activities 
such as bathing, dressing, and eating.  
All opinions should be supported by 
complete rationale.  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development if necessary.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




